 



Exhibit 10.2
STONE ENERGY CORPORATION
EXECUTIVE CHANGE IN CONTROL SEVERANCE POLICY
1.  POLICY
     Stone Energy Corporation (the “Company”) will provide the severance
benefits as defined herein to designated executives of the Company who are
terminated for other than Cause or who leave for Good Reason, in either case in
connection with, or within twenty-four (24) months after, a Change in Control.
2.  PURPOSE
     The purpose of this policy is to define the severance policy of the Company
for designated executives after a Change in Control.
3.  SCOPE
     This policy shall only apply to certain executives designated by the
Company’s Board of Directors (the “Board”) in its sole discretion. No benefit
shall be payable under this policy to employees who enter into a separate
written severance agreement with the Company on or after the effective date of
this policy and who are entitled to receive severance payments thereunder as a
result of a termination of service in connection with, or within twenty-four
(24) months after, a Change in Control. As a condition precedent to receipt of
any payments, benefits or other services under this policy, each executive will
be required to execute a binding release satisfactory to the Company pursuant to
which such employee releases the Company from any liability in connection with
employment by the Company.
4.  PROCEDURE
     Executives who are terminated for other than Cause or who leave for Good
Reason as defined under this policy shall be provided the following payments,
benefits and other services as hereinafter defined, with payments to be made
within eight (8) business days after execution of a satisfactory release.

  4.1   Base Salary         The Company will pay the executive’s base salary up
to the date of termination.     4.2   Bonus         The Company will pay the
executive a pro rata share of the bonus opportunity up to the date of
termination at the then projected year end rate of payout, in an amount, if any,
as determined by the Compensation Committee in its sole discretion.     4.3  
Severance

 



--------------------------------------------------------------------------------



 



      The executive will be eligible to receive a lump sum cash severance
payment equal to 2.99 times the sum of: (a) the executive’s base salary
calculated using the higher of the annual salary rate in effect at the time of
termination or that in effect on the date of the Change in Control and (b) any
target bonus at the one hundred percent (100%) level for which the executive is
eligible for the fiscal year in which termination occurs.     4.4   Long Term
Incentives         Terminations made under the provisions of this policy shall,
unless otherwise governed by the specific award and plan, for purposes of any
long term incentive awards held by the executive be deemed “For the Convenience
of the Company,” as defined within the individual LTIP award letters, if any.  
  4.5   Outplacement         The executive will be eligible to receive
outplacement services the duration and costs for which shall be determined by
the then prevailing Human Resources Department’s practice concerning use of
outplacement services, and in no event should exceed a cost to the Company of 5%
of the base annual salary of the executive.     4.6   Other Benefits         Any
other termination benefits will be managed consistent with current severance
practices for non-executive employees.     4.7   Excise Tax         If any of
the payments or benefits received by the executive designated to participate,
whether or not pursuant to this policy, will be subject to the Excise Tax, then
the Company shall pay to the executive an additional amount (“Gross-Up Payment”)
such that the net amount retained by the executive, after deduction of any
Excise Tax on the total payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the
amount the executive would have otherwise received without such Excise Tax;
provided, however, that if it shall be determined that the executive is entitled
to a Gross-Up Payment, but that the total to be paid to executive does not
exceed one hundred ten percent (110%) of the greatest amount (the “Reduced
Amount”) that could be paid to the executive such that the receipt of the total
would not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
the executive and the total payments to executive in the aggregate shall be
reduced to the Reduced Amount.

 



--------------------------------------------------------------------------------



 



5.  DEFINITIONS
     “Cause” for termination by the Company of the executive’s employment shall
mean (i) the willful and continued failure by the executive to substantially
perform the executive’s duties with the Company (other than any such failure
resulting from the executive’s incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the executive
by the Board which demand specifically identifies the manner in which the Board
believes that the executive has not substantially performed the executive’s
duties, or (ii) the willful engaging by the executive in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.
For purposes of clauses (i) and (ii) of this definition, no act, or failure to
act, on the executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the executive not in good faith and without reasonable belief
that the executive’s act, or failure to act, was in the best interest of the
Company.
“Change in Control” — a Change in Control shall be deemed to have occurred for
purposes of this policy if the event set forth in any one of the following
paragraphs shall have occurred:
(A) any Person (a “person or entity”) is or becomes the Beneficial Owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company) representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (i)
of paragraph (C) below; or
(B) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals, who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) whose appointment
or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or
(C) there is consummated a scheme of arrangement, merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such scheme of
arrangement, merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, at least sixty-five percent
(65%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a scheme of arrangement, merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired

 



--------------------------------------------------------------------------------



 



directly from the Company or its Affiliates other than in connection with the
acquisition by the Company of its Affiliates of a business) representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities; or
(D) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least sixty-five percent (65%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
“Excise Tax” shall mean any excise tax imposed under section 4999 of the
Internal Revenue Code.
“Good Reason” for termination by the executive of the executive’s employment
shall mean the occurrence (without the executive’s express written consent)
within twenty-four (24) months after any Change in Control of any one of the
following acts by the Company, or failures by the Company to act:
(A) a reduction in the executive’s annual base salary as in effect on the date
of the Change in Control or as the same may be increased from time to time
except for across-the-board salary reductions similarly affecting all senior
executives of the Company and all senior executives of any Person in control of
the Company;
(B) the failure by the Company to continue in effect any compensation plan in
which the executive participates immediately prior to the Change in Control
which is material to the executive’s total compensation, including but not
limited to the Company’s Annual Incentive Compensation Plan and its Amended and
Restated Stock Incentive Plan or any substitute plans adopted prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan or
unless the Company eliminates the compensation plan for all participants, or the
failure by the Company to continue the executive’s participation therein (or in
such substitute or alternative plan) on a basis not materially less favorable,
both in terms of the amount or timing of payment of benefits provided and the
level of the executive’s participation relative to other participants, as
existed immediately prior to the Change in Control;
(C) the failure by the Company to continue to provide the executive with
benefits substantially similar to those enjoyed by the executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the executive was participating immediately prior to
the Change in Control (except for

 



--------------------------------------------------------------------------------



 



across-the-board changes similarly affecting all senior executives of the
Company and all senior executives of any Person in control of the Company), the
taking of any other action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the executive of any material
fringe benefit or perquisite enjoyed by the executive at the time of the Change
in Control, or the failure by the Company to provide the executive with the
number of paid vacation days to which the executive is entitled on the basis of
years of service with the Company in accordance with the Company’s normal
vacation policy in effect at the time of the Change in Control.
The executive’s right to terminate the executive’s employment for Good Reason
shall not be affected by the executive’s incapacity due to physical or mental
illness. The executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
6.  RESPONSIBILITY
     Except as otherwise stated herein, this policy will be administered by the
Company’s Vice President of Human Resources. This policy is subject to review,
change or cancellation at any time at the sole discretion of the Compensation
Committee of the Board, provided, however, that the policy shall not be changed
as to the designated executives after a Change in Control.
7.  SECTION 409A
     Notwithstanding anything in this policy to the contrary, if any payment or
benefit under this policy would result in the imposition of an additional tax
under Section 409A of the Internal Revenue Code and related regulations and
United States Department of the Treasury pronouncements, that provision of this
policy will be reformed to avoid imposition of the applicable tax.
8.  EFFECTIVE DATE
     The effective date of this policy is August 18, 2005.

 